DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller displaying the pressure as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 recites the limitation “a vibrator driving the transducer to vibrate after the region of interest is determined”. It is unclear if the limitation is attempting to further define an aspect of the transducer or to recite a step of the method to which the claim is drawn. In other words, it is unclear if driving the transducer to vibrate is a part of the method. The following is suggested for consistency with how the other steps are introduced and to adhere to the method statutory category to which the claim is directed: “driving the transducer to vibrate after the region of interest is determined”. 
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “the pressure sensor” which lacks proper antecedent basis.  Additionally, the transitional phrase of the preamble appears to be out of place. Examiner recommends amending the claim to read “the method of claim 12, further comprising: before controlling the vibrator to drive the transducer to vibrate, receiving a pressure of the ultrasound probe”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
The limitation “vibrator” in claims 1 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “vibrator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “vibrator”) is modified by functional language (“to drive the transducer to vibrate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “human computer interaction device” in claims 1 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to display” and “to determine”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “human computer interaction” is merely functional language which does not provide sufficient structure for the device.
A review of the specification shows that an interface including a display and an input device such as a keyboard, button, mouse, trackball, or the like (PGPub [0036]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 10 and 18 recite the limitation “a predetermined range”. Examiner notes that while the specification provides literal support for the limitation for example in the PGPub paragraphs [0066]-[0067], there does not appear to be sufficient support for what the upper and lower boundaries of the range are. Applicant has further failed to provide evidence that a person having ordinary skill in the art would have readily recognized that the upper and lower boundaries of such a predetermined range for a pressure value which would cause vibration of a vibrator to generate shear waves is well known in the art. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recite the limitation “generate/generating an ultrasound image”. It is unclear if this is the ultrasound image for which the first transmitting/receiving control sequence is for or a different ultrasound image. For examination purposes, it has been interpreted to mean any ultrasound image, however, clarification is required. 
Claim 4 recites the limitation “the real-time ultrasound images and transient elasticity results”. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if the limitation is attempting to further limit the ultrasound image and transient elasticity results of claim 1 to be in real-time or if these are different images/results. Furthermore, there is no previous recitation that any of the sequences or processing is done in real-time making the claim limitation unclear.  
Claim 9 recites the limitation “the controller” in line 2. It is unclear if this is the transmitting/receiving sequence controller of claim 1 or a different controller.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaka et al. (US 20120123263 A1).
Regarding claim 1,
Osaka discloses an ultrasound transient elasticity measurement device (at least. Fig. 1 and corresponding disclosure in at least [0040]), comprising: 
an ultrasound probe (at least fig. 1 (3 and 4) and corresponding disclosure in at least [0040]), comprising a vibrator (3) and a transducer (4) (examiner notes the ultrasound probe 4 is a transducer is in its broadest reasonable interpretation), 
wherein, the vibrator (3) is configured to drive the transducer (4) to vibrate to generate a shear wave that propagates to inside of a biological tissue ([0040] which discloses vibrator is configured apply vibration to the object via the ultrasonic probe to generate a shear wave and [0059] which discloses the shear wave is propagated inside of the object 5), 
the transducer (4) comprises multiple elements ([0057] which discloses a plurality of transducers (i.e. elements) arrayed in the ultrasound probe), 

and to transmit a second ultrasound wave (at least fig. 2(b) (21) and corresponding disclosure in at least [0056] which discloses the ultrasonic wave 21 is for detecting propagation position of a shear wave. Examiner notes at least part of the elements are configured to transmit the second wave according to [0057] which discloses the transducer in the middle is set as the channel for detecting propagation position and [0066] which discloses the measurement line 22 set by the B-mode image ) to a region of interest (at least fig. 6 (22) and corresponding disclosure in at least [0064] which discloses a measurement line indicates the position for acquiring elasticity information by a shear wave and [0086] which discloses the measurement line corresponds to the transmission line for the second ultrasound wave) in the biological tissue after the transducer vibrates ([0089] which discloses a change occurs on an M-mode image when a shear wave is generated the ultrasonic wave for detecting propagation position of a shear wave (i.e. second ultrasonic wave 21) is transmitted when this change is detected. Examiner notes that the disclosure noted above necessarily means that the second ultrasonic wave 21 is 
a transmitting/receiving sequence controller (at least fig. 1 (1) and corresponding disclosure in at least [0040]) configured to output a first transmitting/receiving control sequence to the transducer (4) before the transducer vibrates to control the transducer to transmit the first ultrasound wave and to receive the echoes of the first ultrasound wave (Examiner notes the transmitting/receiving controller would output a first transmitting/receiving control sequence in order to generate the B-mode image (at least fig. 3 and corresponding disclosure in at least [0057] depicts/discloses such a sequence), 
and output a second transmitting/receiving control sequence to the transducer after the transducer vibrates to control the transducer to transmit the second ultrasound wave and to receive the echoes of the second ultrasound wave (Examiner notes the transmitting/receiving controller would output a second transmitting/receiving control sequence in order to transmit the second ultrasound wave detect the propagation position (at least fig. 3 and corresponding disclosure in at least [0057] depicts/discloses such a sequence),
wherein, the first transmitting/receiving control sequence is for obtaining an ultrasound image ([0056] which discloses the first ultrasonic wave 20 is for obtaining a tomographic image (i.e. ultrasound image) and at least fig. 3 depicts the top sequence is for obtaining a tomographic image (i.e. ultrasound image)), 
the second transmitting/receiving control sequence is for obtaining a transient elasticity result of the region of interest ([0056] which discloses the second ultrasonic wave 21 is for detecting a propagation position of a shear wave and [0059] which discloses a propagation velocity can be 
and the second transmitting/receiving control sequence is determined according to the region of interest selected by a user on the ultrasound image ([0066] which discloses an examiner can freely change the position of the measurement line (i.e. region of interest) and by setting the measurement line the channel for transmitting the second ultrasonic wave is determined. Examiner notes the second transmitting/receiving control sequence would necessarily be determined according to the determined channel for transmitting the second ultrasonic wave); 
a data processor (at least fig. 1 (8 and 15) and corresponding disclosure in at least [0041] and [0060]) configured to generate an ultrasound image data according to the echo data of the first ultrasound wave ([0046] which discloses the tomographic image constructing unit executes signal processing to obtain tomographic image data. Examiner notes the tomographic image data is necessarily generated from the first ultrasound wave 20 which is disclosed as being for obtaining a tomographic image) and to calculate the transient elasticity result of the region of interest according to the echo data of the second ultrasound wave ([0060] which discloses the elasticity information calculating unit 15 calculates elasticity information (e.g. young’s modulus) from the shear wave velocity which is determined according to the detected propagation position information from the second ultrasound wave according to [0021]); 
and a human-computer interaction device (at least fig. 1 (18 and 19) and corresponding disclosure in at least [0044]) configured to display an ultrasound image (at least fig. 6 and corresponding disclosure in at least [0071] which discloses the examiner switches to the condition shown in Fig. 6 by operating console 19 and  [0065] which discloses the B-Mode image is displayed in real time on the left part of Fig. 6) on a display interface (at least fig. 1 (18) and corresponding disclosure in at least [0044]. [0044] which discloses the console is configured to select and operate images) according to the 

Examiner notes the system of claim 1 would perform the method of claim 12 with steps corresponding to the functions cited for the system.

	Regarding claim 2,
	Osaka further discloses wherein the transmitting/receiving sequence controller outputs the first transmitting/receiving control sequence again when outputting the second transmitting/receiving control sequence (at least fig. 3 and corresponding disclosure in are least [0057] which discloses the second ultrasonic wave 21 is transmitted one time for each time that a plurality of the first ultrasonic waves 20 are transmitted) to control the transducer to further transmit the first ultrasound wave when transmitting the second ultrasound wave ([0084] which discloses since the first wave is transmitted one time for each time that plurality of first ultrasonic waves are transmitted the propagation position of the shear wave can be detected while obtaining the tomographic image and [0064] which discloses the B-mode image is displayed in real-time).

Regarding claims 3 and 14,


Regarding claims 4 and 15,
Osaka further discloses wherein, the vibrator periodically vibrates ([0055] which discloses the vibration may be continuous or single shot. Examiner notes a continuous vibration is considered periodical in its broadest reasonable interpretation) in a mode of simultaneously obtaining the transient elasticity result and the ultrasound image, 
The transmitting/receiving sequence controller periodically outputs the first transmitting/receiving control sequences and the second transmitting/receiving control sequence (at least fig. 3 and corresponding disclosure in at least [0057] which discloses for each time that the plurality of first ultrasonic waves 20 are transmitted the second ultrasonic wave 21 is transmitted. Examiner notes that since there are multiple transmissions of the first ultrasound wave and the second ultrasound waves the sequences would thus be output periodically) for the vibrations of the vibrator
And the human-computer interaction device (18 and 19) displays the real-time ultrasound images and transient elasticity results (at least fig. 6 and corresponding disclosure [0064] which discloses the B-mode images is in real-time. Examiner notes a person having ordinary skill in the art would have recognized the transient elasticity results would be updated with each transmission of the second ultrasound wave since the second ultrasound wave 21 is specifically for detecting shear wave propagation position used for determining the transient elasticity results).

Regarding claims 5 and 16,
	Osaka further discloses wherein the human-computer interaction device  (18 and 19) displays the transient elasticity result on the display interface (18) in a number ([0080] which discloses the propagation velocity and young’s modulus of the shear wave calculated are displayed on result display 32 which are recognized as quantitative numeric values). 

	Regarding claims 6 and 17,
	Osaka further discloses wherein the transient elasticity result comprises a shear wave elasticity parameter, wherein the shear wave elasticity parameter comprises a shear wave propagation velocity and a young’s modulus ([0080] which discloses the propagation velocity and the young’s modulus are calculated).

	Regarding claim 7,
	Osaka further discloses wherein the ultrasound image comprises a B-mode image (at least fig. 6 and corresponding disclosure in at least [0064]).

	Regarding claim 13,
	Osaka further discloses displaying the transient elasticity result (at least fig. 6 (32) and corresponding disclosure in at least [0080]) on a display interface (at least fig. 1 (18) and corresponding disclosure in at least [0044])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka in view of Wang et al. (US 20180368808 A1), hereinafter Wang.
Regarding claim 8,
Osaka teaches the elements of claim 1 as previously stated. Osaka further teaches further comprising a controller (at least fig. 1 (1) and corresponding disclosure) connected to the vibrator (3) (Examiner notes the controller 1 is connected to the vibrator as shown in fig. 1), the transmitting/receiving sequence controller (1), and the human-computer interaction device (18 and 19) (See at least fig. 1. Examiner notes the transmitting/receiving sequence controller has been interpreted as the controller) and configured to receive an instruction comprising at least an instruction for obtaining the transient elasticity result from the human-computer interaction device (18 and 19) input by the user ([0071] which discloses the examiner switches from a normal screen to the condition capable of acquiring elasticity information as shown in Fig. 6. Examiner notes a person having ordinary skill in the art would have recognized the controller 1 would receive the instruction in order to begin sending the second ultrasonic wave for obtaining the transient elasticity result) and to control an output timing of the transmitting/receiving sequence controller (1) (Examiner notes the controller (1) would control an output timing of the transmitting/receiving controller (1))

Wang, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe comprising a vibrator (at least fig. 2 (12 and 13) and corresponding disclosure in at least [0060]) and a transducer ([0060] which discloses an ultrasonic probe is installed at the front end of the pressure sensor 32 of fig. 2. Examiner notes the ultrasonic probe is a transducer), wherein the vibrator is configured to drive the transducer to vibrate to generate a shear wave that propagates to inside of a biological tissue ([0060] which discloses the vibrators are subject to a displacement movement and causing the pressure sensor and ultrasonic probe to press against the skin and are then reset to their initial states such that a mechanic vibration is generated and a mechanical wave at a specific frequency is generated. [0025] which discloses the ultrasonic probe is brought into contact with the skin surface corresponding to an organ to be detected. Examiner notes the mechanical wave would propagate to inside of the biological tissue)
Wang further teaches a controller connected to the vibrator [0060] which discloses an external electrical signal output device (i.e. controller) is electrically connected to the first vibrator) configured to control the vibrator to drive the transducer to vibrate ([0060] which discloses the external signal output device transmits an electrical signal to the vibration generator such that the first and second vibrator are subject to the displacement movement)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka to include controlling the vibrator to drive the transducer to vibrate with a controller as taught by Wang in order to ensure the accuracy of the result of the elasticity detection (Wang [0028]).

Regarding claim 9,

Osaka, fails to explicitly teach wherein the pressure sensor is configured to feed the sensed pressure of the ultrasound probe to the controller.
Wang, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe comprising a vibrator (at least fig. 2 (12 and 13) and corresponding disclosure in at least [0060]) and a transducer ([0060] which discloses an ultrasonic probe is installed at the front end of the pressure sensor 32 of fig. 2. Examiner notes the ultrasonic probe is a transducer), wherein the vibrator is configured to drive the transducer to vibrate to generate a shear wave that propagates to inside of a biological tissue ([0060] which discloses the vibrators are subject to a displacement movement and causing the pressure sensor and ultrasonic probe to press against the skin and are then reset to their initial states such that a mechanic vibration is generated and a mechanical wave at a specific frequency is generated. [0025] which discloses the ultrasonic probe is brought into contact with the skin surface corresponding to an organ to be detected. Examiner notes the mechanical wave would propagate to inside of the biological tissue)
Wang further teaches wherein the ultrasound probe comprises a pressure sensor (at least fig. 2 (32) and corresponding disclosure in at least [0060]), wherein the pressure sensor (32) is configured to feed a sensed pressure of the ultrasound probe to a controller ([0060] which discloses when a pressure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka to include feeding the sensed pressure to a controller as taught by Wang in order to allow the system to control the vibrator when a sensed pressure is within a predetermined range, thus ensuring the accuracy of the result of the elasticity detection (Wang [0028]).


Regarding claim 10,
Osaka, as modified, teaches the elements of claim 9 as previously stated. Wang further teaches wherein the controller controls the vibrator to drive the transducer to vibrate ([0060] which discloses when the vibration generator receives an electrical signal from the external electrical signal output device (i.e. controller) the vibrators 12 and 13 are subjected to movement which cause the pressure sensor and the ultrasonic probe in contact with the skin to press against the skin) when a pressure sensed by the pressure sensor is within a predetermined range ([0060] which discloses the electrical signal is transmitted when the pressure value detected by the pressure sensor falls within a preset range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Osaka, as currently modified, to include vibrating the transducer when the pressure is within a predetermined range as taught by Wang in order to ensure the accuracy of the result of the elasticity detection (Wang [0028]).

Regarding claim 18,
Osaka teaches the elements of claim 12 as previously stated. Osaka further teaches receiving a pressure of the ultrasound probe on the biological tissue by a pressure sensor ([0050] which discloses pressure value measured by a pressure sensor connected to the ultrasonic probe to calculate elasticity modulus data) 
Osaka fails to explicitly teach before controlling the vibrator to drive the transducer to vibrate, further comprising: receiving a pressure of the ultrasound probe on the biological tissue sensed by the pressure sensor, and controlling the vibrator to drive the transducer to vibrate when the pressure is within a predetermined range. 
Wang, in a similar field of endeavor involving ultrasound imaging, teaches before controlling a vibrator (at least fig. 2 (12 and 13) and corresponding disclosure in at least [0060]) to drive a transducer to vibrate ([0060] which discloses when the vibrators 12 and 13 are displaced it causes the ultrasound probe and pressure sensor to press into the skin and the mechanical vibration causes a mechanical wave to be generated), receiving a pressure of an ultrasound probe ([0060] which discloses an ultrasonic probe is installed at the front end of a pressure sensor) on a biological tissue sensed by a pressure sensor (at least fig. 2 (32) and corresponding disclosure in at least [0060]), and controlling the vibrator to drive the transducer to vibrate when the pressure is within a predetermined range ([0060] which discloses an ultrasonic probe is brought into contact with a skin surface and a pressure value applied to the skin is detected and when the pressure value falls into a preset range, an electrical signal is transmitted to the vibration generator such that vibrators 12 and 13 are subject to displacement movement, such a movement causing the pressure sensor and the ultrasonic probe to press against the skin (i.e. to vibrate))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Osaka to include vibrating the transducer when a pressure is within . 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka and Wang as applied to claim 9 above and further in view of Matsumura (US 20080269606 A1).
Regarding claim 11,
Osaka, as modified, teaches the elements of claim 9 as previously stated.
Osaka, as modified, fails to explicitly teach wherein the controller displays the pressure on the display interface.
Matsumura, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound probe (at least fig. 4 (100) and corresponding disclosure in at least [0062])  comprising a pressure sensor ([0099] which discloses one pressure sensor as opposed to the pressure sensors 31-36) may be attached to the compression plate (at least fig. 4(A) (21) and corresponding disclosure in at least [0063]) provided on the pressure measuring unit 110 so that a compression state is configured in accordance with a magnitude of the pressure data output from this pressure sensor and [0003] which discloses pressure sensors are provided such that the pressure applied to the transducer by compressing the subject is determined) and displaying a sensed pressure of the ultrasound probe on the biological tissue on a display interface (at least fig. 11 (209) and corresponding disclosure in at least [0103] which discloses a pressure data value 209 is displayed)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Osaka to include displaying the pressure as taught by Matsumura in order to allow the amount of compression to be objectively recognized (Matsumura [0015]). This would allow the user to manipulate the probe to the appropriate pressure for generating the vibrations as taught by Wang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793